Citation Nr: 0713430	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  00-12 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected cervical fusion, C5-7, status-post 
cervical herniated nucleus pulposus with cervical 
spondylolysis (cervical spine disability).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate, Counsel





INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1973, from August 1992 to February 1993, and again 
from November 1994 to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that granted service connection for the 
veteran's cervical spine disability, evaluated as 20 percent 
disabling.  The veteran perfected a timely appeal of this 
determination to the Board.

When this matter was previously before the Board in August 
2003, it was remanded for further development and 
adjudication. 

As the veteran perfected an appeal as to the initial rating 
assigned for the service-connected cervical spine disability, 
the Board has characterized this issue in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.

Finally, the Board notes that the veteran submitted a 
statement dated in November 2004, indicating that he suffers 
unsteadiness and weakness in his legs, anal cramps, pain and 
numbness in his toes, loss of sleep, bladder control 
problems, and sexual dysfunction.  The veteran's statement 
indicates that these conditions may be secondary to his 
service-connected disabilities.  These claims are referred to 
the RO for appropriate action

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

Here, the Board notes that there have been significant 
changes in the pertinent rating criteria governing the 
veteran's cervical spine disability since his claim was 
filed.  This includes the new general criteria for evaluating 
diseases and injuries of the spine were amended effective 
September 26, 2003.  See 68 Fed Reg. 51454-51458 (August 27, 
2003) (listing the new criteria under Diagnostic Codes 5235-
5243).  

Where, as here, the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

In this case, the Board notes that the veteran and his 
representative have been notified of the regulatory changes 
affecting the criteria for intervertebral disc syndrome, that 
took place in September 2002, to include the prior Diagnostic 
Code 5293, renumbered as Diagnostic Code 5243 effective 
September 26, 2003.  The veteran was also notified of the 
regulations applicable to limitation of motion of the 
cervical spine, in effect prior to September 2003.  The 
veteran, however, has not been informed of the new general 
criteria for evaluating diseases and injuries of the spine 
that took place in September 2003.  

In addition, while the veteran has been afforded a VA 
examination subsequent to these changes, this examination 
took place in September 2004.  Since that time the veteran 
has submitted statements indicating that he suffers from 
numbness and pain with mid and high range arm use, loss of 
grip and hand control, and pain and numbness in his fingers.  
Because the veteran has essentially alleged that his 
condition is productive of nuerological complications and may 
be worse than indicated in the examination, the Board 
concludes that this matter must be remanded for the veteran 
to undergo contemporaneous and thorough VA examination.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Based on the foregoing, the Board concludes that further 
development, in the form of a new VA examination, and 
adjudication of the veteran's back claim under both the 
previous and revised diagnostic criteria, as amended in both 
September 2002 and September 2003, is warranted.  In 
addition, the Board notes, that in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that, in adjudicating the 
issue of entitlement to a higher rating for a musculoskeletal 
disability, VA must consider application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint, that those factors are not contemplated 
in the relevant rating criteria effective prior to September 
2003, and that these factors can provide a basis for a higher 
schedular evaluation under the former criteria.  These 
factors therefore should be considered when re-examining the 
veteran.

Prior to affording the veteran a new VA examination, the 
veteran should be afforded an opportunity to submit any 
recent medical records or opinions pertinent to his claim 
that have not already been associated with the veteran's 
claims file.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the VCAA, VA must obtain outstanding VA and 
private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

In addition, the Board notes that during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and 
evidence was needed to substantiate the claim for an 
increased rating, but was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date.  Upon remand therefore, the veteran 
should be given proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his cervical spine disability since 
service.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in 
the claims file, and the veteran should 
be informed in writing.  

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination in order to 
determine the nature, extent, frequency 
and severity of the veteran's orthopedic 
and neurologic impairment related to his 
service-connected cervical spine 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  

(a) The examiner should identify and 
express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion 
and the presence or absence of muscle 
spasm, guarding or localized 
tenderness, and their effect upon gait 
and spinal contour) of the veteran's 
disability.  The examiner should 
conduct all indicated tests and 
studies, to include X-rays and range 
of motion studies expressed in degrees 
and in relation to normal range of 
motion.  

(b) In rendering this opinion, the 
examiner should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the cervical spine.  To the 
extent possible, the examiner should 
express any functional loss in terms 
of additional degrees of limited 
motion.  The examiner should also 
specifically address whether there is 
muscle spasm on extreme forward 
bending; loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  And the examiner should 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

(c) If possible, the examiner should 
state whether the disability has been 
productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

(d) With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to 
include reflex changes, characteristic 
pain, and muscle spasm, and express an 
opinion as to their severity.  Any 
peripheral nerve or nerves involved, 
resulting from the service-connected 
cervical spine disorder should be 
identified and described.  Any 
functional impairment of the 
extremities due to the disc disease 
should be identified.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
        
4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review these 
claims.  The RO should take into account 
the changes to the rating criteria for 
evaluating back disabilities that became 
effective on September 23, 2002, and 
September 26, 2003.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

5.  The veteran must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




